Case 1:20-cv-10066-FDS Document1 Filed 01/13/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DOCKET No.

JANEDA ROSSI,
Plaintiff,

V.
VERIZON COMMUNICATIONS INC.
Defendant,

COMPLAINT WITH NO DEMAND FOR JURY TRIAL

JURISDICTION

The Court has subject matter jurisdiction pursuant to 28 U.S.C Section
1132(jurisdiction under Federal Law known as the Employee Retirement
Income Security Act of 1974(ERISA)

Parties

1. The Plaintiff, Janeda Rossi is an individual that resides in Stoneham, MA
Middlesex County.

2. The Plaintiff has been a participant in a long term disability plan as
Defined by U. S.C 1132

3. The Defendant is a corporation in the business of telecommunications that
acts as management of their employee's Long Term Disability benefits and
is a Plan Administrator as defined by 29 U.S.C section 1132.
Case 1:20-cv-10066-FDS Document1 Filed 01/13/20 Page 2 of 4

. The Defendant is duly organized in the Commonwealth of Massachusetts,
Middlesex County and has offered, sold and provided Long Term Disability
insurance policies to their employees

. The Defendant is the administrator of the plaintiff's Long Term Disability
plan

. The Plaintiff has a valid Long Term Disability policy with the defendant.

FACTS

. The Plaintiff was an employee of the defendant from 1996 thru 2017 in the
customer service department.

. The Plaintiff's job required her to possess sharp cognitive skills, the ability
to communicate with customers and be efficient.

. The Plaintiff developed Post Traumatic Stress Disorder while working for
the Defendant.

10.The Plaintiff also has been diagnosed with hypertension, asthma, chronic

obstructive pulmonary disease(COPD), osteoporosis, polycist kidney disease
and recurrent rib fractures

11. The Plaintiff was admitted for emergent care at the Bay Ridge Care for her

PTSD.

12.The Plaintiff has been determined to be totally disabled from the material

duties of her job by the Social Security Administration.

13. The Plaintiff has applied for LTD benefits with the defendant. The

defendant has taken no action on the plaintiff's request for LTD benefits
Case 1:20-cv-10066-FDS Document1 Filed 01/13/20 Page 3 of 4

14. The Defendant has acted in bad faith by refusing to process the Plaintiff's
request for her LTD benefits.

15. The Defendant's actions in failing to process the plaintiff's LTD application
were in bad faith, arbitrary, capricious and against the weight of the
medical evidence

16.The Plaintiff continues to suffer from COPD and the PTSD
The Plaintiff is under the active care of Thomas C. Bond M.D for her PTSD
and Dr. Sereno M.D for her COPD

17. On or about July 1°, 2019, the defendant did arbitrarily and capriciously
refuse to process the plaintiff's LTD request for benefits

18. The Plaintiff remains disabled and qualified for her LTD benefits

19.The Plaintiff has no other Administrative remedies or appeals due to the
bad faith of the defendant in refusing to process her LTD claim

20. The said arbitrary and capricious decision by the defendant to deny to
process the plaintiff's request for LTD benefits is a breach of the contract by
the defendant.
Case 1:20-cv-10066-FDS Document1 Filed 01/13/20 Page 4 of 4

WHEREFORE, the Plaintiff seeks this Honorable Court review the above
described conduct and administrative decision of the defendant to deny
the Plaintiff's LTD benefits and requests that this Honorable Court So Order
the Defendant, their agents, servants, assigns and plan administrators to
award the Plaintiff her LTD benefits. The Plaintiff seeks an award of her
Attorney's fees and costs pursuant to 29 U.S.C section 1132 et al., and any
and all other just orders as deemed necessary.

Dated: January 13, 2020

Respectfully Submitted
Janeda Rossi

By en

Joseph P. Franzese

BBO: 547989

152 The Lynnway, 3B

Lynn, MA 01902

Email at: Joefran7 @yahoo.com
PH: 781-477-0300

FAX: 781-477-0308
